                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




 MOKO FELICIANO BOB-RAY,

                Petitioner,

        v.                                                           Case No. 6:17-cv-01469-YY

 BRANDON KELLY, Superintendent,                                         OPINION AND ORDER
 Oregon State Penitentiary,


                Respondent.



MOSMAN, J.,

       On December 18, 2019, Magistrate Judge Youlee Yim You issued her Findings and

Recommendation (“F&R”) [ECF 36], recommending that Petitioner’s Petition for Writ of

Habeas Corpus [ECF 2] should be denied, and a certificate of appealability should be denied.

Petitioner objected [ECF 38], and Respondent filed a response to the objection [ECF 39].

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(1)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See


1 – OPINION AND ORDER
Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(1)(C).

                                         CONCLUSION

       Upon review, I agree with Judge You’s recommendation and I ADOPT the F&R [36]. I

DENY Petitioner’s Petition for Writ of Habeas Corpus [2]. I also deny a certificate of

appealability because petitioner has not made a substantial showing of the denial of a

constitutional right. See 28 U.S.C. § 2253(c)(2). This case is dismissed with prejudice.

       IT IS SO ORDERED.

       DATED this 22 day of January, 2020.


                                                             ____________________________
                                                             MICHAEL W. MOSMAN
                                                             United States District Judge




2 – OPINION AND ORDER
